             Case: 4:18-cr-00827-AGF Doc. #: 15 Filed: 04/22/19 Page: 1 of 5 PageID #: 26

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Missouri

                   United States of America                             )
                              v.                                        )
                                                                        )     Case No. 4:18 CR 827 AGF (SPM)
                           Antuan Ward                                  )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                      Page 1 of 5
             Case: 4:18-cr-00827-AGF Doc. #: 15 Filed: 04/22/19 Page: 2 of 5 PageID #: 27

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above.
                OR
                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
           Significant family or other ties outside the United States
                                                                                                                      Page 2 of 5
             Case: 4:18-cr-00827-AGF Doc. #: 15 Filed: 04/22/19 Page: 3 of 5 PageID #: 28

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

    At the detention hearing, the parties were given access to a Pretrial Services Report dated April 18, 2019.
Defendant pointed out several discrepancies. Defendant took issue with the indication that he denied any assets
or liabilities because he has a wife and children who mean a lot to him but he acknowledged that he does not
owe anyone, including his wife and children, money to his knowledge. Defendant contends that he was not
charged with three counts of domestic assault in 2007, and even if he was, he was only convicted of one count
of domestic assault as a result. Defendant acknowledged that he had several failures to appear, but represented
that he failed to appear only because he was detained in another case at the time and could not physically
appear. Regarding his conviction(s) in Massachusetts, Defendant denies that he was convicted on Count 2.

   The undersigned adopts and incorporates by reference herein the facts set out in the Pretrial Services Report
but will credit Defendant’s proffer that he was only charged and convicted with one domestic assault count in
2007. The undersigned has considered all of Defendant’s discrepancies, arguments, and proffers in weighing
the evidence and making a decision in this matter.

   At the detention hearing, the parties proffered additional information which the undersigned has considered.
Pretrial Services recommends detention.


                                           ** CONTINUED ON ATTACHED SHEET(s) **



                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.

Date:                  4/22/2019                                              /s/ John M. Bodenhausen
                                                                            UNITED STATES MAGISTRATE JUDGE




                                                                                                                   Page 3 of 5
            Case: 4:18-cr-00827-AGF Doc. #: 15 Filed: 04/22/19 Page: 4 of 5 PageID #: 29

OTHER REASONS OR FURTHER EXPLANATION: (continued)

     At his initial appearance in this matter, Defendant advised the Court that he did not wish to proceed with
the assistance of counsel.1 The undersigned appointed the Federal Public Defender to appear as stand-by
counsel and advised Defendant that, before holding a detention hearing, the Court would conduct an inquiry to
determine whether Defendant understood the consequences of proceeding without the assistance of counsel.
     At the outset of the detention hearing, the undersigned conducted a lengthy and detailed inquiry with
Defendant. Stand-by counsel AFPD Lucy Liggett was present as was AUSA Kyle Bateman. Defendant was
allowed to ask questions of the Court. At the conclusion of that inquiry, the undersigned found that Defendant
had knowingly, voluntarily, and intelligently elected to proceed without the assistance of counsel.2
     At the detention hearing, the parties proceeded by proffer. In addition to the discrepancies noted with
regard to the Pretrial Services Report, Defendant represented that he was placed on unsupervised probation in
the Massachusetts case (page 5 of the Pretrial Services Report). Defendant promised that, if released, he would
clear all of his warrants. Defendant acknowledged that he has several arrests without conviction, including
arrests for violent offenses, but asked the Court to note that the police overstate things and that those arrests do
not reflect his character.
     Defendant denied ever using an alias and claims that he only ever used the names Antuan Ward and Ari’al
Ban Yashar’al, and that the latter is his name and that his identification card in that name is constitutionally
acceptable. Defendant emphasized that he has no substance abuse issues and that he has strong ties to this area
(his mother and sister were in Court for support at the hearing). Defendant promised to appear if released and
said that he would contact the Court daily to ensure he stayed abreast of his case status. Defendant agreed to
participate in location monitoring and home detention if necessary and he would find work. Defendant
proffered that his domestic assault conviction is old and involved only an argument, no physical violence.



        1
          Defendant uses language and terminology sometimes referred to a “sovereign citizen” terminology.
For example, he refused to acknowledge that he was Antuan Ward and contends that, because that name
appears in all capital letters in the Indictment, the government charged a corporate entity, not Antuan Ward the
individual. Defendant made reference to the Uniform Commercial Code and argued that there was no
jurisdiction over the matter. Defendant refused to accept the notion of proceeding “pro se” but did
acknowledge that he did not want the assistance of appointed counsel.
        2
          Defendant refused to accept the Court’s finding that he had waived his right to the assistance of
counsel because Defendant contends that he has waived nothing. It was clear to the undersigned that
Defendant’s issue was with the term “waiver.” The undersigned found that Defendant had, in fact, waived his
right to the assistance of counsel at his detention hearing, but explained that he could revisit the issue with the
Court at his arraignment before U.S. Magistrate Judge Mensah. Further, Defendant did acknowledge that he
was knowingly forgoing his right to the assistance of counsel.
                                                                                                             Page 4 of 5
            Case: 4:18-cr-00827-AGF Doc. #: 15 Filed: 04/22/19 Page: 5 of 5 PageID #: 30

Defendant acknowledged that he left Massachusetts, but argues that he did so because it was winter, he was
cold, and he wanted to come home—he contends he did not hide.
     The government relied on the facts and circumstances in the Pretrial Services Report. The government
noted that the Massachusetts case involved an unlawful firearm and Defendant was placed on bond with
location monitoring, but he cut off his monitoring bracelet and absconded and was a fugitive for about 16
months. When Defendant was arrested in St. Louis in April 2018, he had a 9mm pistol and presented an
identification indicating he was a diplomat.3
     Based on the record before the Court, the undersigned concludes that the government has met its burden of
showing that there is no condition, or combination of conditions, that would reasonably ensure Defendant’s
appearance if released.
     Defendant’s proffers and arguments were well-reasoned but the simple fact remains that he was released
on a felony case not that long ago and he elected to cut off his GPS monitor and absconded and obtained access
to a firearm.4 And when he had contact with the police, he presented a diplomat identification that, if accepted,
would have allowed him to avoid capture. Defendant also had fictitious tags on the vehicle he was driving.
Defendant has also made it clear that he does not accept the authority of the Court to preside over this matter.
Thus, in view of the entire record, the Court cannot readily accept his promise that he will appear as directed.
     The government’s motion for pretrial detention is granted.




       3
           These are the circumstances that gave rise to the two counts in the instant Indictment.
       4
         The undersigned does not believe that Defendant had any felony convictions at the time of his arrest as
a fugitive, but as a fugitive, he was not eligible to possess a firearm. Defendant does not dispute that he cut off
his GPS in the Massachusetts case. The record, which includes a jail phone call and other statements, suggests
that Defendant did, in fact, knowingly possess the firearm in question. The undersigned finds, for the limited
purpose of deciding the issue of release or detention, that the government’s evidence is strong.
                                                                                                           Page 5 of 5
